 LIVERNOIS MOVING & STORAGELivernois Moving and Storage Co. and Local 243,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 7-CA-20708(1) and 7-CA-2104121 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 15 April 1983 Administrative Law JudgeThomas D. Johnston issued the attached decision.Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief, and hasdecided to affirm the judge's rulings, findings, 1 andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LivernoisMoving and Storage Co., Detroit, Michigan, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of all ofthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.' In sec. III,B of his decision describing the events of 16 December1982, the judge inadvertently stated that Russell and Stead indicated theyattempted to chase "Patrick"; the correct reference should be "Lewkut."In agreeing with the judge's conclusions, we find it unnecessary to relyon the judge's citation of Interbono Contractors, 157 NLRB 1295 (1966),enfd. 388 F.2d 495 (2d Cir. 1967). It is clear that the grievance activity inthis case was protected concerted activity since the Union was involved.See NLRB v. Adams Delivery Service, 623 F.2d 96 (9th Cir. 1980).DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSON, Administrative Law Judge.These consolidated cases were heard at Detroit, Michi-gan, on January 7 and 19, 1983, pursuant to charges filedby Local 243, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein referred to as the Union) in Case 7-CA-20708(1)on May 21, 1982,1 and in Case 7-CA-21041 on August11 and a consolidated complaint issued on September 29.'All dates referred to are in 1982 unless otherwise stated.269 NLRB No. 55The consolidated complaint, which was amended atthe hearing, alleges Livernois Moving and Storage Co.(herein referred to as the Respondent) violated Section8(a)(1) of the National Labor Relations Act (herein re-ferred to as the Act) by unlawfully threatening employ-ees with discharge; threatened to break the union stew-ard's legs for filing a grievance; hit the union steward'struck with a vehicle in order to discourage him for fol-lowing struck work; assaulted strikers' vehicles withclubs and bats; shot a striking employee on the picketline with a pellet gun; told employees it was not going tosign a contract because it would have to bring all thestriking employees back to work which it did not wishto do because the employees had filed grievances; toldstriking employees they would all be out of a job be-cause the Company was going to go out of business;threw nails in the driveway of a striking employee;caused damage to a picketing employee's vehicle bythrowing objects at it; threatened to blow up or burndown picketing employees' houses; and assaulted strikingemployees with crowbars and chains and damaged theirvehicles by pouring gasoline on them. It further allegesthe Respondent refused to comply with the terms of aninformal settlement agreement in Case 7-CA-20708(1) byengaging in similar acts of violence and ordered thewithdrawal of the approval of the agreement and vacat-ed such agreement.The Respondent in its answer dated October 12, whichwas amended at the hearing, denies having violated theAct and asserts as affirmative defenses that the Unionfailed to serve the charges on the Respondent as provid-ed by the Rules and Regulations of the Board and thatthe Union engaged in and sanctioned continuous acts ofviolence, sabotage, and intimidation whereby they shouldbe denied the benefits of the Act and/or any remedialrelief requested in the complaint.sThe issues involved are whether the Respondent vio-lated Section 8(a)(1) of the Act by engaging in unlawfulstatements and threats, assaulting strikers, assaulting anddamaging strikers' vehicles, shooting a striker with apellet gun or throwing nails in a striking employee'sdriveway. An additional issue is whether a settlementagreement in Case 7-CA-20708(1) was properly vacatedand set aside because the Respondent violated the termsand conditions of such agreement.s The affirmative defense that the Union should be denied benefits orremedial relief under the Act was rejected at the hearing. Further, nocredible evidence was adduced to establish with regard to any of theseunlawful incidents herein dicumed that the Union did arything on thoseparticular occasions to cause or precipitate the Respondent'rs unlawfulconduct. Although Sec. 102.14 of the Board's Rulekr and Regulations andSec. 101.4 of the Board's Statements of Procedure provide that thecharging party is responsible for the timely and proper service of a copyof the charge on the parties against whom such charge is made, theseprovisions also provide that the Regional Director will cause a copy ofsuch charge to be served. Inasmuch as copies of charges in the instantcases were served on the Respondent by the Regional Director forRegion 7, who under Sec. 11(4) of the Act can serve the charge throughcertified mail the affirmative defense urged by the Respondent that theUnion failed to serve the charges lacks merit and is hereby rejected. SeeT.LB. Plastics Corp, 266 NLRB 331 (1983); and NLRB v. Ann ArborPres, 188 F.2d 917, 926 (6th Cir. 1951).299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record in these cases and from my obser-vations of the witnesses and after due consideration ofthe brief filed by the Respondent,3I make the following41. THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation organized under andexisting by virtue of the laws of the State of Michiganand with its office and place of business located at De-troit, Michigan, is engaged in the business of the trans-portation of freight and commodities. During the calen-dar year 1981, the Respondent in the course of its oper-ations derived gross revenues in excess of $50,000 for thetransportation of freight and commodities in interstatecommerce pursuant to arrangements with and as agentfor various motor truck freight carriers, including AtlasVan Lines, which operates between and among variousStates of the United States. The Respondent by virtue ofsuch operations functions as an essential link in the trans-portation of freight and commodities in interstate com-merce.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal 243, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE UNFAIR LABOR PRACTICESA. BackgroundThe Respondent is engaged in the transportation offreight and commodities. It has two facilities located atDetroit, Michigan. The office, repair garage, truck park-ing, minimal storage, and a public scale are located onSchaefer Highway (herein referred to as the Schaefer fa-cility). The other facility located approximately 1-1/2miles away on Hubbell (herein referred to as the Hubbellwarehouse) is used for storage, crating, and uncrating ofimport-export household goods and truck parking.Edgar Patrick is the sole owner of the Respondent.His son David Patrick and his nephew Jeffrey Russellboth work there. None of these three persons has a jobtitle.5Russell6performs duties as a driver, warehouse-man, packer, and helper. The dispatching of jobs is per-formed by both Edgar Patrick and David Patrick.The Union has represented the Respondent's employ-ees for approximately 43 years. The last collective-bar-gaining agreement between them expired the end of Mayand, since about June 1, the Union has been engaged in astrike against the Respondent. During the strike the Re-spondent's striking employees have picketed both theSchaefer facility and the Hubbell warehouse. Additional-3 Neither the General Counsel nor the Charging party submitted briefs.4 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.Both Edgar Patrick and David Patrick are supervisors under the Act.e No evidence was proffered to establish that Russell was a supervisorunder the Act.ly, they have engaged in ambulatory picketing by fol-lowing the Respondent's trucks to picket them when andwhere they make deliveries. These proceedings arose outof conduct occurring both before and during the courseof the strike and picketing.B. Unlawful Statements, Threats, Assaults, Damages,and Other ConductEdward Kalis filed a grievance against the Respond-ent7claiming David Patrick had made a baggage deliv-ery which was Kalis' work and he was entitled to bepaid for it. Kalis testified he presented this grievance toDavid Patrick. Although he first testified this occurredon May 28, his later recollection was it occurred onApril 28. According to Kalis shortly thereafter while heand another employee Ernest Shaw, who was in theoffice when he gave the grievance to David Patrick,were in the parking lot by the building talking, DavidPatrick came out of the building with the grievance inhis hand to where they were, cursed them and said thatbecause of what Kalis had done, "Don't worry Kalis.Before this is over I'm going to have both your legsbroken." Patrick, using profanity in referring to them,also said it really did not matter because in 2 weeks noneof them were going to be working for him anyhow.Ernest Shaw, who testified he was present, corroborat-ed Kalis' testimony about his presenting the grievance toDavid Patrick and the statements Patrick made to themon the parking lot on April 28.David Patrick acknowledged talking to Kalis aboutthe grievance Kalis had filed which he said irritated himbecause he thought it was a waste of time. According toPatrick he received the grievance from his fathersratherthan Kalis and placed the incident as occurring on May7.9 Patrick denied threatening to break Kalis' legs or tofire Kalis or that Shaw, who he said left as he came outof the building, was present when he talked to Kalis.Patrick's version of the conversation was that after ques-tioning Kalis about his filing a nit-picking grievance be-cause Kalis had asked to be off early the day the deliv-ery had to be made Kalis cursed him and claimed Pat-rick was doing his work and he wanted to get paid for it.According to Patrick they then became involved in ascreaming match. Patrick however denied being able torecall everything he said and acknowledged he may havecursed Kalis.Jeffrey Russell testified that near the end of April hesaw Kalis give the grievance to Edgar Patrick and thatwhile he was in the bathroom that same day he over-heard the conversation between David Patrick and Kalisoutside the bathroom window in the parking lot. Russell,who corroborated David Patrick's testimony, deniedhearing Patrick tell Kalis he would break his legs or firehim. Russell also said when he looked outside the bath-Kalis, who was the union steward, has previously filed grievances.s Although his father Edgar Patrick testified he did not testify aboutreceiving this grievance.9 David Patrick said he based the date on information taken from thegrievance which he no longer had a copy of and on Kalis' timecardwhich was not offered as evidence.300 LIVERNOIS MOVING & STORAGEroom window he saw David Patrick and Kalis but notShaw.I credit both Kalis and Shaw rather than David Pat-rick and Russell whom I discredit and I find that aboutApril 28 David Patrick threatened to break union stew-ard Kalis' legs and threatened to discharge the employ-ees because Kalis had filed a grievance. Apart from myobservation of the witnesses in discrediting both DavidPatrick and Russell their overall testimony concerningthis and other incidents about which they testified, dis-cussed infra, does not appear plausible.On June 7 several employees including union stewardKalis and John Gray were picketing at the Hubbellwarehouse when Jeffrey Russell left the warehouse driv-ing a truck. Kalis and Gray got into Kalis' pickup truckwith Kalis driving and began following the truck Russellwas driving. Kalis gave as his reason for following thetruck was to picket it if a delivery was made. While pro-ceeding in the proper lane northbound on Hubbell,which is a two-lane road with a center dividing line,10Kalis estimated they were following the truck by a dis-tance of approximately 6 to 10 feet and traveling at aspeed of approximately 25 to 35 miles per hour. Kalistestified that David Patrick, who was driving his ownpickup truck traveling in the same direction, pulled up inthe southbound lane alongside his truck at which timePatrick turned his truck into Kalis' truck hitting it andtrying to force it off the road. Upon impact Kalis' truckswerved to the right and Patrick's truck swerved a littleto the left but then came back and struck Kalis' truckagain. Kalis stopped his truck but Patrick kept going inhis truck. According to Kalis, his truck received overS1800 worth of damages as a result of this collision.Under cross-examination, Kalis acknowledged that whenPatrick came up beside him in his truck he did not puton his brakes and that he was not going to let Patrickturn in between him and Russell's truck.Gray corroborated Kalis' version of the incident.David Patrick admitted his pickup truck collided oncewith Kalis' pickup truck; however, he denied it was in-tentional and claimed it was an accident. According tohim on noticing that Kalis accompanied by Gray beganfollowing the truck Russell was driving after it had leftthe Hubbell warehouse he got into his own pickup truckand after catching up to them he pulled his truck upalongside Kalis' truck which he said was about 5 feetbehind Russell's truck and tried to wave Kalis off whenthe collision occurred. According to Patrick after thecollision both of their vehicles came to a stop whereuponhe backed his truck up and then proceeded to followRussell's truck. Under cross-examination Patrick, whoplaced Kalis' truck as being at least half to the right sideof the lane behind Russell's truck, acknowledged it waspossible that when he pulled alongside of Kalis' truckthat part of his own truck was in the southbound lane.Patrick estimated the damage to his own truck wasS1200.Patrick denied his purpose was to pass Kalis or tosqueeze him out or to try to prevent Kalis from follow-ing Russell. He stated his reasons for following were be-1' There are also parking lnes on each side of the street.cause they were too close to Russell's truck and earlierthat day Russell had reported to him that three picketshad followed Russell to McDonald's restaurant andthreatened his life and when he saw Kalis and Grayfollow Russell on that occasion he was afraid somethingwas going to happen. Patrick acknowledged howeverthat pickets had followed the Respondent's truck sinceJune I when the strike started.Russell admitted he did not see the collision which oc-curred behind the truck he was driving. He stated heonly heard one collision which he said occurred afterPatrick had pulled up alongside of and a little in front ofKalis' vehicle which he described as being half in theregular lane and half in the parking lane. Patrick's truckwhich was in the northbound lane moved slightly to-wards the parking lane after the collision.According to Russell early that day upon going toMcDonald's restaurant for lunch he was followed thereby Egon Lewkut in his automobile accompanied by JohnGray and Dan Keelan. Upon leaving the restaurant,Lewkut, Gray, and Keelan, who were in the automobileparked next to where he had parked, said if there wasn'ta Detroit policeman there they would beat the ..."out of him. John Gray credibly denied making suchthreat to Russell or that he had ever been to thatMcDonald's restaurant.Russell also testified that following that incident atMcDonald's restaurant while delivering some materialsto the Hubbell warehouse Kalis and Gray in Kalis' vehi-cle followed him part of the way. Gray acknowledgedhaving followed Russell earlier that day to the Hubbellwarehouse but stated it was in his own automobile.Russell, contrary to Patrick's testimony, stated he hadarranged for Patrick to follow him on that occasion.I credit the testimony of union steward Kalis andGray and find that on June 7 David Patrick struck Kalis'truck with his own truck to discourage Kalis and JohnGray from following the Respondent's truck for pur-poses of picketing it if it made deliveries. David Patrickand Russell are discredited for reasons previously givenas well as the contradictions between their testimonyconcerning the reasons Patrick followed Russell on thisoccasion.On June 14, John Gray, Egon Lewkut, Edward Kalis,Daniel Gray, and George Zarzychi were engaged inpicketing at the Schaefer facility. They were located,while not walking back and forth on the sidewalk whichruns in front of the property, about 5 to 15 feet to theleft of the driveway which is the north entrance to theproperty from Schaefer Highway. The south entrance tothe Schaefer facility from Schaefer Highway is locatedabout 50 feet from the north entrance. There were also acouple of lawn chairs used by John Gray and Kalis onthe sidewalk where the pickets were situated.Kalis testified that morning while he and John Graywere sitting in the lawn chairs he saw David Patrickdriving his pickup truck southbound on Schaefer High-way. When Patrick reached the north entrance he turnedhis truck into that driveway; however, instead of pro-1 1 The omitted word is a four-letter curse word.-301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding on the driveway into the property the truckswerved to the left and came on the sidewalk to wherethey were. According to Kalis, both he and Gray had tojump out of the lawn chairs they were sitting in whichPatrick's truck then ran over. The truck missed bothKalis and Gray but came within about a foot from wherethey had been seated. Patrick did not stop the truck butcontinued driving down the sidewalk and then enteredthe property near the south entrance. Kalis stated thatafter Patrick parked and got out his truck he yelled tohim, "You guys want a fight? I'll give you a fight." Ac-cording to Kalis the pickets made no response but wentto the police station and filled out a report.John Gray, except for stating that he and Kalis werestanding up picketing rather than sitting down when theincident occurred and that Patrick used the words "playrough" rather that the word "fight," corroborated Kalis'testimony.David Patrick acknowledged that such incident withthe truck occurred and that the pickets, who were stand-ing 10 to 15 feet to the left of the driveway, "got theheck out of the way" and the truck ran over one emptylawn chair. However, he denied he intentionally drovethe truck at the pickets to strike them or to interferewith their picketing activities. His explanation was as heturned into the north driveway from Schaefer Highwaythe truck hit a hole12causing the steering wheel to bejerked out of his hand and after hitting the lawn chairwith the truck he regained control of the truck and with-out stopping drove it into the property at the south endof the building.Patrick, who normally used the south entrance whenentering the property, stated he planned to use the northentrance on this occasion because roofing nails had pre-viously been thrown on the south entrance drivewaywhich had gotten into his vehicle's tires.Based on the testimony of Kalis and Gray which Icredit rather than Patrick for reasons previously given, Ifind that on June 14 David Patrick attempted to rundown striking employees on the picket line with histruck. Patrick's claim that he lost control of his truck onthat occasion is not only inconsistent with the descrip-tion of what happened but also with his statements to thepickets immediately thereafter about if they wanted afight he would give them a fight.On June 17 Edward Kalis and John Gray along withseveral other employees were engaged in picketing at theSchaefer facility.Kalis, whose testimony was corroborated by JohnGray, testified that when David Patrick left the premisesdriving a tractor with a semitrailer, he and John Graygot into Gray's automobile with Gray driving and beganfollowing the truck for purposes of picketing the truck ifit made a delivery. They followed the truck southboundon Schaefer Highway and then went westbound on WestChicago Road. While on West Chicago Road, Kalisnoted Jeffrey Russell, who was driving David Patrick'spickup truck, and Edgar Patrick, who was driving hisown automobile, following behind them. Upon reaching13 John Gray acknowledged there were ruts in the driveway and Kalisdid not dispute it had ruts or holes in it.Hubbell, Patrick's truck turned left on Hubbell and thenstopped. Gray's automobile proceeded past Hubbell andthen turned into an abandoned gasoline station at theintersection of Hubbell and West Chicago Road becauseof the two automobiles following them. This station islocated about three blocks from the Hubbell Warehouse.Both Russell and Edgar Patrick then parked their vehi-cles next to David Patrick's truck which was parked onHubbell parallel to that entrance to the abandoned sta-tion. David Patrick, Russell, and Edgar Patrick all gotout of their vehicles. Edgar Patrick had a baseball batand David Patrick and Russell each had a club.13DavidPatrick then approached Gray's automobile as they werepreparing to leave, hollering at them to come out andfight and threatened to fight them and then swung hisclub at Gray's automobile hitting it twice causingdamage to the roof by putting a crease in it. After Graybacked his automobile into West Chicago Road and thenstarted forward to leave, Edgar Patrick took a swing atthe automobile with his baseball bat but missed andDavid Patrick threw his club at their automobile whichstruck the passenger side door damaging it by putting acrease in it. As they left, David Patrick hollered at themto come back and fight and cursed them.During this time neither Gary nor Kalis got out ofGray's automobile or said anything to them. Russell alsodid not do anything or come near their automobile.David Patrick gave a different version of the incident.According to him, his father Edgar Patrick was follow-ing immediately behind his truck in his automobile whichwas followed by Gray's automobile and then by Russelldriving David Patrick's pickup truck. While proceedingon West Chicago Road he saw Gray's automobile passhis father's automobile,4 cut back across in front of it,and get behind Patrick's truck whereupon his father hadto slam on his brakes and swerve to avoid hitting Gray'sautomobile. While turning on to Hubbell, Patrick noticedGray's automobile continue past Hubbell and turn intothe abandoned station. According to Patrick, he did notknow what was going on so he pulled his truck over tothe side of Hubbell and parked it after which his fatherparked his automobile behind the truck and Russellparked his truck in front of it. He and his father then ap-proached Gray's automobile while Russell remained byhis father's automobile and there was a heated exchangeof words between Kalis, Gray, Edgar Patrick, and him-self. Although Patrick denied being able to recall exactlywhat was said he recalled Kalis and Gray asking himwhat the hell was going on.Patrick denied having a club or any kind of weapon inhis hand or striking Gray's automobile with a club orthrowing anything at their automobile. He acknowledgedhis father had a baseball bat in his hand which he said hisfather threw but missed Gray's automobile as it startedto leave and swerved a little bit towards them.Under cross-examination Patrick indicated he went totalk to Kalis and Gray because he was upset over theirnearly causing his father to have an accident, and said as'" Kalis described the clubs as being objects about 3 feet in length andshaped like baseball bats.14 Both Kalis and Gray denied passing Edgar Patrick's automobile.302 LIVERNOIS MOVING & STORAGEhe approached the automobile he told them if theyneeded to pick on someone why pick on an old manwhen he was available. Patrick admitted he might haveinvited Gray or Kalis who remained in their automobileto get out of the automobile to fight him. Both EdgarPatrick and Russell corroborated David Patrick's testi-mony concerning the incident. Edgar Patrick, who is 78years old, said he heaved the baseball bat at Gray's auto-mobile as it was leaving after it swerved towards DavidPatrick. Under cross-examintion Russell said he followedGray and Kalis on this occasion because he saw themfollowing David Patrick and Edgar Patrick.Based on the testimony of Kalis and Gray, which Icredit, I find that on June 17 David Patrick assaulted theautomobile of striker John Gray with a club becauseGray and Kalis were following the Respondent's truckfor purposes of picketing it if it made deliveries. Howev-er, I find the evidence is insufficient to establish thatEdgar Patrick also assaulted Gray's automobile as al-leged. My reasons for discrediting David Patrick andRussell are as previously stated, and I do not find plausi-ble the testimony of Edgar Patrick regarding this inci-dent, particularly since he acknowledged approachingKalis and Gray with a baseball bat in his hand.Daniel Gray testified that about the end of June whilepicketing at the Schaefer facility he was on the sidewalkat the southwest corner of the office building when hewas shot by a pellet gun. After being shot he turned andobserved David Patrick, who was about 40 feet away,pulling away from the doorway of the building with apellet gun. However, he acknowledged he did not actu-ally see Patrick aim the gun or shoot him. Under cross-examination, Gray said when this occurred he was facingaway from Patrick.David Patrick, who acknowledged a pellet gun waskept at the Schaefer facility, denied ever shooting it atDavid Gray. The only time he shot it during the strikewas in July when they were having trouble with pigeonsand he shot it in the warehouse.Since Gray neither saw Patrick aim the pellet gun athim or shoot it, I credit Patrick's denial that he shot thegun at Gray or shot the gun during that period. Further,I find Gray's own testimony was insufficient to establishhe was actually shot by a pellet gun on that occasionabsent as here any evidence of a sound of the pellet gunbeing discharged or a description of the alleged woundfor purposes of ascertaining whether it could have beencaused by a pellet gun.Accordingly, I find the evidence was insufficient to es-tablish that David Patrick shot striker Daniel Gray onthe picket line with a pellet gun as alleged.On June 7, Daniel Gray and other employees includ-ing Egon Lewkut, John Gray, Edward Kalis, and ErnestShaw were picketing at the Schaefer facility.Daniel Gray testified that morning he had a conversa-tion with David Patrick during which he referred to theproposal Patrick had sent to the Union concerning a newcontract and asked Patrick what kind of a proposal itwas and whether he wanted them to take a $4 or S5 cutin pay to start back to work. Patrick's response was asfar as he was concerned if he signed the contract at thattime he would have to bring all of the employees backwhich he was not going to do. During the conversationPatrick also said the Company was going out of businessand mentioned Gray's brother John Gray, who workedfor the Respondent, had grieved them out of a job whichPatrick explained to mean that he was not going to callhim back because of all the grievances and the Unionbehind them.David Patrick, who said he might have had a conver-sation with Gray that day but did not recall having one,denied having made such statements.I credit Gray rather than David Patrick, whom I pre-viously discredited, and find that on June 7 David Pat-rick informed striking employee Daniel Gray he was notgoing to sign a contract because he would have to bringall the striking employees back to work which he wasnot going to do; and informed Daniel Gray the Compa-ny was going out of business and the striking employeeswould no longer have jobs and would not be recalled be-cause of grievances having been filed.On the evening of August 6 Edward Kalis, who hadpicketed early that day at the Respondent's premises,was at his home along with employee Ernest Shaw per-forming some work on Shaw's automobile. Kalis' wifewas also present. The automobile was parked in the con-crete driveway which runs beside the house and wasbehind the gate which is located across the driveway andeven with the front of the house. This gate is about 25feet from the street.Kalis testified that while he was in his drivewaybehind the gate but near it and walking back to his truckto get some tools he heard nails hitting the driveway andwhen he looked he saw Edgar Patrick in his automobiledirectly in the middle in front of his driveway whichwas about 30 feet away. Patrick, who was alone, was inthe driver's seat and the window on the passenger's sidedoor of the automobile, which was the side of the auto-mobile closest to Kalis' house, was rolled down. Accord-ing to Kalis he immediately ran towards the street atwhich time Patrick's automobile sped off and by the timeKalis reached the end of the driveway Patrick's automo-bile had already gone around the corner. Kalis deniedseeing any other vehicles along the street. He said histwo sons and the neighbor's children were playing onthe front lawn. Kalis described the front part of hisdriveway was covered with about a pound of roofingnails which he denied were there when Shaw had ar-rived.Under cross-examination Kalis acknowledged he didnot see Patrick put the nails in his driveway. Kalis in anaffidavit1sgiven to a Board agent relates he saw Patrickdrive by and he also heard the nails hit at the time Pat-rick drove by.1' While Kalis claims he also told theBoard agent taking the affidavit that Patrick's automobilewas stopped in front of the driveway he acknowledgedthis does not appear in his affidavit.Ernest Shaw, who had been working underneath hisautomobile, stated about 5 minutes after getting out from1' Portions of Kalis' affidavit were offered by the Respondent for pur-poses of impeaching Kalis' testimony.i' The affdavit further reflects that Kalis stated since then he has hadnails in his driveway frequently but has not seen anyone put them there.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderneath it he saw Edgar Patrick driving past Kalis'home. Kalis then mentioned to him about their going outthe driveway whereupon he and Kalis walked down thedriveway and picked up some roofing nails on the frontpart of the driveway which were not there when he hadarrived. Shaw estimated he saw a couple of dozen nails.Under cross-examination Shaw denied seeing Patrickthrowing the nails or hearing the nails thrown in thedriveway. Although he stated Patrick slowed his auto-mobile down he denied Patrick stopped in front of Kalis'house and said he could not tell whether the windowwas rolled up or down. Shaw also stated when he firstnoticed Patrick, Kalis was standing right next to him andthat they were both facing the street.Edgar Patrick denied throwing nails in Kalis' drive-way. While under cross-examination he acknowledgedthat in August he drove his automobile by Kalis' houseand slowed down in front of Kalis' house, he denied hestopped and explained his reason for doing so was be-cause he had originally planned to try to talk to Kalissince he was the union steward to see if they could findsome solution or way to settle the trouble and to get theemployees back to work. However, on looking towardsthe house and seeing both Shaw and Kalis there he saidhe was afraid to stop, claiming he had previously beenthreatened by both of them. Patrick denied having anyroofing nails with him on that occasion or knowingwhether the automobile window was rolled down.Neither Kalis nor Shaw claimed they actually saw Pat-rick throw the nails in the driveway. Although Kaliscontends Patrick stopped in front of the driveway this isdisputed by Shaw who denied he stopped and Kalis' ver-sion of the incident contained in his affidavit reflectsonly that he saw Patrick driving by his house. For thesereasons which are also consistent with Patrick's testimo-ny concerning the incident, I credit Patrick's denial thathe threw the nails into Kalis' yard as alleged. Further,Kalis' sons and the neighbor's children17were playingon Kalis' front lawn at the time and no evidence wasproffered to rule out their being responsible for the nailsbeing put there.On August 12 employees including Egon Lewkut,Daniel Gray, and John Gray picketed at the Hubbellwarehouse.Daniel Gray testified that, while he was alone and sit-ting in the driver's side of his automobile which wasparked across the street from the driveway to the Hub-bell warehouse, pieces of a broken bottle entered into hisautomobile through the open window on the driver'sside. This bottle had broken when it landed outside ofbut near the side of his automobile. Gray acknowledgedhe did not see anyone throw the bottle. Gray stated hethen saw David Patrick, who was standing on the side-walk on the side of the warehouse building in plain view,throw a rock at his automobile which struck the driver'sside door about 6 inches below the window. The rockwhich he described about being 8 inches in diametermade a large dent in the door. Patrick then threw an-other rock, which Gray described as being twice the sizeof the first rock, at his automobile. This rock landed" Their ages were not established.about 4 feet from his automobile and then rolled under-neath it striking the muffler.Gray filed a police report concerning the incident.Both John Gray and Egon Lewkut, who were on thesidewalk in front of the Hubbell warehouse at the time,corroborated Gray's testimony concerning the incident.Although both of them also saw the bottle they did notsee who threw it.David Patrick denied ever throwing rocks, bottles, orother objects at Daniel Gray's automobile.I credit the testimony of Daniel Gray, John Gray, andEgon Lewkut rather than Patrick for reasons previouslygiven and find that on August 12 David Patrick causeddamage to the automobile of striking employee DanielGray by throwing rocks at it which hit it.Egon Lewkut testified a few minutes after this rockthrowing incident he and John Gray, Daniel Gray, andWarren Keys went over to the gate at the Hubbell ware-house to where David Patrick was. Patrick then cursedthem and said he was going to burn their houses down.When Patrick also took their picket sign off the pole andattempted to take it back into the building with him,John Gray tried to grab the picket sign from Patrickclaiming it was their sign. Daniel Gray, who corroborat-ed Lewkut's testimony, stated Patrick made the state-ment about burning their houses down after telling themthat if they wanted to play rough he would play rough.According to Daniel Gray, Patrick also mentioned toKalis who was also present that he should stay awayfrom Jeffrey Russell's house and if Kalis did not therewould be some retaliation.David Patrick denied informing any of the picketingemployees that he was going to burn their house down.Based on the credible testimony of Egon Lewkut andDaniel Gray I find that, on August 12, David Patrickthreatened striking employees Daniel Gray, John Gray,Warren Keys, and Edward Kalis with burning downtheir houses.On December 16 Egon Lewkut and Daniel Gray pick-eted at the Hubbell warehouse. While they were sittingin Gray's automobile which was parked on HubbellStreet in front of the warehouse drinking coffee andreading the paper, David Patrick drove a tractor with asemitrailer out of the premises and stopped it right besideof and within a few feet of Gray's automobile and Lew-kut's automobile which was parked directly behindGray's automobile. Jeffrey Russell also drove a pickuptruck out of the premises and parked it facing themabout 2 or 3 feet in front of Gray's automobile.Lewkut testified that Patrick, Russell, and employeeKevin Stead,'8 who was in the truck with Russell, allgot out of their trucks. When Patrick started coming to-wards Lewkut he got out of the passenger side door ofGray's automobile9s and started running south on Hub-bell with Patrick, Russell, and Stead all chasing him. Pat-rick had a crowbar and Russell had a piece of chain simi-lar to a tow chain which was about 5 or 6 feet long.Lewkut also saw three or four other employees, who" Stead began work for the Respondent after the strike started." Oray wua seated on the driver's side and was unable to get out thatdoor because of Patrick's truck.304 LIVERNOIS MOVING & STORAGEwere hired after the strike began, come out of the gate tothe driveway on the side of the warehouse and they alsostarted chasing him. Patrick using profanity hollered forthem to get Lewkut. After chasing Lewkut withoutbeing able to catch him those persons chasing himstopped and Lewkut went into a nearby business estab-lishment and called the police. When Lewkut came outhe saw Patrick and Russell in front of the warehouse andthe other employees go into the gate towards the ware-house. While walking back to where their automobileswere parked he saw Patrick get a can of gasoline out ofthe pickup truck and pour gasoline on both his andGray's automobile. Patrick also attempted to splash gaso-line on Gray. Patrick and Russell then returned theirtrucks to the warehouse. When Lewkut went to whereGray was, Patrick came towards him swinging a crow-bar in the air whereupon Lewkut began backing up andquestioning Patrick about why he was coming after him.When Patrick mentioned something going wrong withhis trucks, Lewkut's response was he did not have gutsto even go back there or to be there then. Patrick usingprofanity called Lewkut a liar. When Lewkut refused toback up any further, Patrick returned to the warehouse.Lewkut then helped Gray look for his automobile keyswhich Russell had taken out of Gray's automobile andthrown across the street and he also went to a nearbybuilding and called the police again. Patrick then droveanother tractor out of the warehouse premises andparked it close in front of Gray's automobile where heremruned a little while, while they were looking for thekeys, and then returned the tractor to the warehouse.Daniel Gray, who corroborated Lewkut's version ofthe incident except for denying he saw Russell with aweapon, further stated that when Patrick stopped chas-ing Lewkut, Patrick then came towards him whereuponhe grabbed a board off the ground to protect himself atwhich time Patrick saw the board, put his crowbardown, got the gasoline can out of the pickup truck, fromwhich he also tried to throw gasoline on him getting asmall amount of gasoline on his shirt, and then pouredgasoline on the hoods and tops of both his and Lewkut'sautomobiles. When Patrick came over to his automobilewith the gasoline, Gray had the board in one hand andthe hammer20in his other hand and was standing about15 feet from his automobile. Patrick then put the gasolinecan down, approached Gray and solicited him to put theboard down and to fight. Russell then picked up the gas-oline can, poured gasoline inside of Gray's automobile,reached inside and took Gray's ignition keys from hisautomobile and threw them across the street.David Patrick acknowledged parking his truck in theroad close beside the automobiles of Gray and Lewkutand that Russell parked his truck in front of and facingthem. According to Patrick, he stopped his truck afterGray, who was sitting in his automobile with Lewkut,hollered some obscenities2tat him. Patrick said at the'0 According to Gray he picked up the hammer which he kept in hisautomobile to protect himself when he got out of his automobile." Patrick denied knowing what obscene words were used.time he heard these obscenities he was mad and upset be-cause the previous Monday, which would have been De-cember 13,22 he found that several of the Respondent'strucks had had their tires slashed and windshields bustedresulting in $18,000 to $20,000 worth of damages.23While Patrick first stated he did not know what his in-tentions were in going over to where Gray and Lewkutwere and denied it was to stop them from hollering, hesubsequently gave as his reasons for stopping were be-cause he was being sworn at and the trucks had beendamaged the previous Monday.Patrick's version of the incident was as he got of histruck Lewkut jumped out of the passenger side of Gray'sautomobile and ran over to where Russell was gettingout of his truck and threw a cup of coffee in Russell'sface.2' Russell then made a grab for Lewkut who randown the street and Russell ran into the warehouse andgot an ax handle and came back and stood there with it.Patrick denied he or any other person ran after Lewkut.Patrick acknowledged getting a can of gasoline out ofthe pickup truck and splashing a little bit of gasoline onthe automobiles of both Gray and Lewkut.Patrick, who denied at any time having a crowbar orany kind of weapon in his hand, stated when Grayjumped out of his automobile Gray had a hammer in onehand and a piece of 2-by-4 wood about 2 feet long in hisother hand and swung the hammer at him whereupon heand Gray screamed at each other. Patrick said he andRussell returned their trucks to the warehouse where hegot another tractor which had a broken windshield andside window and placed it at the end of the drivewayand he and Russell sat in it. According to Patrick heheard Lewkut say to Gray in a loud voice using profani-ty that if they kept this up they would have to strike thetrucks again.Patrick denied chasing Lewkut or swinging a crowbarat Lewkut or Gray.Both Russell and Stead corroborated Patrick's testimo-ny except they both acknowledged they attempted tochase Patrick while he was running down the street butstopped when they saw they could not catch him. Rus-sell estimated he only took a couple of steps while Steadestimated he chased Lewkut about 15 feet. Russelldenied having any tow chains in the truck or that hepoured gasoline into Gray's automobile.Based on the testimony of Lewkut and Daniel Graywhich I credit and David Patrick's admission he pouredgasoline on their automobiles I find that on December 16David Patrick and Jeffrey Russell, acting as the Re-spondent's agent2a assaulted striking employees Egon" December 16 was on a Thursday." Patrick first stated that 55000 to $10,000 worth of daunages had beendone to the building and equipment.a4 Lewkut denied throwing coffee in Russell's face. However, he saidthat when Russell tried to grab him s he was running past Russell heflung the coffee in Russell's direction.s" Under Sec. 2(13) of the Act in determining whether a person isacting u an "agent" of another person so as to make that person respon-sible for his acts, the question of whether the specific acts performedwere actually authorized or subsequently ratified is not controlling.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewkut and Daniel Gray by chasing or advancing to-wards them with a chain or crowbar or swinging acrowbar at them in a threatening manner and also dam-aged their automobiles by pouring gasoline on them.2aC. The Informal Settlement AgreementOn July 22 the Regional Director for Region 7 ap-proved an informal settlement agreement in Case 7-CA-20708(1) which had been agreed to and executed by theRespondent and the Union. Under the terms of thisagreement, the Respondent agreed not to interfere withits employees' rights under the Act; not to threaten em-ployees with bodily harm or discharge for engaging inunion activities; not to damage vehicles owned and oper-ated by its employees because they engaged in strike ac-tivities on behalf of the Union; not to attempt to injureits employees because they engaged in strike activities onbehalf of the Union; and not to discharge firearms at itsemployees because they engaged in strike activities onbehalf of the Union.The Regional Director in issuing the consolidatedcomplaint on September 29 alleged the Respondent hadrefused to comply with the agreement by engaging insimilar acts of violence and ordered the withdrawal ofhis approval of this agreement and vacated the agree-ment.D. Analysis and ConclusionsThe General Counsel contends contrary to the Re-spondent's denials that the Respondent violated Section8(a)(1) of the Act by engaging in unlawful statements,threats, assaulted strikers, assaulted and damaged strikers'vehicles, shot a striker with a pellet gun, and threw nailsin a striking employee's driveway; and that the informalsettlement agreement in Case 7-CA-20708(1) was prop-erly vacated and set aside by the Regional Director.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct.The test applied in determining whether a violation ofSection 8(a)(l) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of em-ployee rights under the Act." I-T-E Imperial Corp., 216NLRB 1076 (1975). The right of employees to picket attheir employer's premises and to follow their employer'struck for purposes of picketing them when they madedeliveries is a right protected under the Act. To interferewith such rights by an employer violates the Act. Theright of employees to file grievances to enforce provi-sions of collective-bargaining agreements is also protect-ed under the Act. See Interboro Contractors, 157 NLRB1295, 1298 (1966), enfd. 388 F.2d 495 (2d Cir. 1967). Fur-ther, an employee's right to engage in activities as unionsteward is protected under the Act. Star Expansion In-'6 The finding that Russell was acting as the Respondent's agent isbased on the fact that Russell not only participated directly with Patrickin committing these acts but as the evidence disclosed was directed alongwith other employees by Patrick to get Lewkut on that occasion.dustries, 164 NLRB 563 (1967), enfd. 409 F.2d 150 (D.C.Cir. 1969).The findings supra established that about April 28David Patrick threatened to break union steward Kalis'legs and threatened to discharge employees becauseKalis had filed a grievance; on June 7 David Patrickstruck Kalis' truck with his own truck to discourageKalis and John Gray from following the Respondent'struck for purposes of picketing it if it made deliveries; onJune 14 David Patrick attempted to run down strikingemployees on the picket line with his truck; on June 17David Patrick assaulted the automobile of striker JohnGray with a club because Gray and Kalis were follow-ing the Respondent's truck for purposes of picketing it ifit made deliveries; on June 7 David Patrick informedstriking employee Daniel Gray he was not going to signa contract because he would have to bring all the strik-ing employees back to work which he was not going todo, and informed Daniel Gray the Company was goingout of business and the striking employees would nolonger have jobs and they would not be recalled becauseof grievances having been filed; on August 12, DavidPatrick caused damage to the automobile of strikerDaniel Gray by throwing rocks at it which hit it; onAugust 12 David Patrick threatened striking employeesDaniel Gray, John Gray, Warren Keys, and EdwardKalis with burning down their houses; and on December16 David Patrick and Jeffrey Russell, acting as the Re-spondent's agent, assaulted striking employees EgonLewkut and Daniel Gray by chasing or advancing to-wards them with a chain or crowbar or swinging acrowbar at them in a threatening manner and also dam-aged their automobiles by pouring gasoline on them.Applying the above test, I find the Respondent by en-gaging in each of these acts and conduct just enumer-ated, which were directed against the employees becauseof their union picketing and strike activities or because ofgrievances having been filed, has interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act and has therebyviolated Section 8(a)(1) of the Act.The remaining issue is whether the informal settlementagreement was properly vacated and set aside.The findings as set forth supra establish that subse-quent to the approval of the informal settlement agree-ment on July 22 the Respondent through David Patrickon August 12 caused damage to the automobile of strik-ing employee Daniel Gray by throwing rocks at it whichhit it and threatened striking employees Daniel Gray,John Gray, Warren Keys, and Edward Kalis with burn-ing down their houses; and on December 16 throughDavid Patrick and Jeffrey Russell assaulted striking em-ployees Egon Lewkut and Daniel Gray by chasing oradvancing towards them with a chain or crowbar orswinging a crowbar at them in a threatening manner andalso damaged their automobiles by pouring gasoline onthem. Since this conduct clearly violates the terms of theinformal settlement agreement which prohibited suchconduct, I find that the action of the Regional Directorfor Region 7 in vacating and setting aside the informalsettlement agreement was proper and does not constitute306 LIVERNOIS MOVING & STORAGEa defense to proceeding as the amended consolidatedcomplaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAW1. Livernois Moving and Storage Co. is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 243, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening to break the union steward's legs andto discharge the employees because the union stewardhad filed a grievance; striking an employee's truck withanother truck to discourage striking employees from fol-lowing the Respondent's truck for purposes of picketingif it made deliveries; attempting to run down striking em-ployees on the picket line with a truck; assaulting theautomobile of a striking employee with a club becausestriking employees were following the Respondent'struck for purposes of picketing it if it made deliveries; in-forming a striking employee it was not going to sign acontract because it would have to bring all the strikingemployees back to work which it was not going to do;informing a striking employee the Company was goingout of business and the striking employees would nolonger have jobs and they would not be recalled becauseof grievances having been filed; causing damage to theautomobile of a striking employee by throwing rocks atit which hit it; threatening striking employees with burn-ing down their houses; and assaulting striking employeesby chasing or advancing towards them with a chain orcrowbar or swinging a crowbar at them in a threateningmanner and also damaging their automobiles by pouringgasoline on them Respondent has interfered with, re-strained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act and has en-gaged in unfair labor practices in violation of Section8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The informal settlement agreement in Case 7-CA-20708(1) was properly vacated and set aside after the Re-spondent violated its terms.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.On these findings of facts and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Livernois Moving and Storage Co.,Detroit, Michigan, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Threatening union stewards with bodily harm forfiling grievances.(b) Threatening to discharge employees for filinggrievances.(c) Damaging striking employees' vehicles to discour-age them from following the Respondent's trucks forpurposes of picketing them if they make deliveries.(d) Attempting with vehicles to run down striking em-ployees on the picket line.(e) Assaulting striking employees' vehicles with clubsor other objects for following the Respondent's trucksfor purposes of picketing them if they make deliveries.(f) Informing employees the Respondent will not signa contract because it would have to bring all the strikingemployees back to work which it will not do.(g) Informing the employees the Respondent is goingout of business and the striking employees will no longerhave jobs and will not be recalled because of grievancesbeing filed.(h) Causing damage to striking employees' vehicles bythrowing rocks or other objects at them.(i) Threatening striking employees with burning downtheir houses.(j) Assaulting striking employees with weapons.(k) Damaging striking employees' vehicles by pouringgasoline on them.(1) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Detroit, Michigan facilities copies of theattached notice marked "Appendix."28Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondent's author-ized representative, shall be posted immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."307 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the amended consolidat-ed complaint be, and it hereby is, dismissed insofar as italleges unfair labor practices not specifically foundherein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten union stewards with bodilyharm for filing grievances.WE WILL NOT threaten to discharge our employees forfiling grievances.WE WILL NOT damage our striking employees' vehicleto discourage them from following the Respondent'strucks for purposes of picketing them if they make deliv-eries.WE WILL NOT attempt with vehicles to run downstriking employees on the picket line.WE WILL NOT assault our striking employees' vehicleswith clubs or other objects for following the Respond-ent's trucks for purposes of picketing them if they makedeliveries.WE WILL NOT inform our employees that the Compa-ny will not sign a contract because we would have tobring all the striking employees back to work which wewill not do.WE WILL NOT inform our employees the Company isgoing out of business and the striking employees will nolonger have jobs and will not be recalled because ofgrievances being filed.WE WILL NOT cause damage to our striking employ-ees' vehicles by throwing rocks or other objects at them.WE WILL NOT assault our striking employees withweapons.WE WILL NOT damage striking employees' vehicles bypouring gasoline on them.WE WILL NOT in like or related manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the Act.LIVERNOIS MOVING AND STORAGE CO.308